By the Court,
Beatty, C. J.:
This is an action to x’ecover possession of a mining claim. The defendant, appealing from the judgment and order denying its motion for a new trial, contends that the district court erred in finding as a fact that there was a sufficient marking of the boundary lines of the location under which the plaintiff claims the ground in controversy.
~We think there ivas abundant evidence to sustain the findings of the court on this point. It showed that stakes and stone monuments were put at each corner of the claim and at the center of each of the end lines. This was much more than the marking held to be sufficient iu Gleeson v. Martin White Company 13 Nev. 462; and as much as has over been required-under the most stringent construction of the mining law.
Next it is contended that no sufficient record of plaintiff’s claim was proven.
Record is not, under the act of congress, essential to the validity of a mining claim. (Golden Fleece Co. v. Cable Con. Co., 12 Nev. 323.) It is only necessary when made obligatory by local regulations, and there was no proof in this case of any such local rule. It was, however, proved that plaintiff’s notice of location was recorded in the district records, and we think that the notice contained enough in itself to satisfy the law. It called for stone monuments at each corner of the claim, and described it as *385bounded by four other claims. If it were necessary, in order to support the findings of the court, we would presume that these other claims were well known and defined by permanent monuments. If they were so defined, there can be no question that plaintiff’s notice was sufficiently definite as to the locus of its claim, and it is not pretended that it was deficient in any other respect.
Lastly, it is said the district court erred in permitting an assayer to testify to the results of assays of rock taken from plaintiff’s claim long after the date of its location.
The object of this testimony was to prove that the locators had discovered a vein at the time of the location, and appellant contends that it had no such tendency, and was therefore immaterial and irrelevant.
We think the evidence had a distinct tendency to prove the fact at issue. It proved the existence of mineral-bearing rock in the claim at the date of the assays, and since veins do not grow and become mineral-bearing in a year or two, it proved that the vein was there at the date of the location, and proof of the existence of a vein is an essential step in proving its discovery.
The record discloses no error in the proceedings of the district court, and the judgment and order appealed from are affirmed.